     Case: 3:19-cv-00807-KBB Doc #: 24 Filed: 06/08/20 1 of 1. PageID #: 766




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


TINA MARIE SILVA REPKA,                     )       CASE NO. 3:19-cv-00807
                                            )
                       Plaintiff,           )       MAGISTRATE JUDGE
                                            )       KATHLEEN B. BURKE
             v.                             )
                                            )
COMMISSIONER OF SOCIAL                      )
SECURITY,                                   )
                                            )       JUDGMENT ENTRY
                       Defendant.           )


      For the reasons stated in the related Memorandum Opinion and Order issued by this

Court on June 8, 2020, the final decision of the Commissioner is REVERSED and

REMANDED.

      This matter is terminated on the docket of this Court.

      IT IS SO ORDERED.



 Dated: June 8, 2020                            /s/ Kathleen B. Burke
                                                Kathleen B. Burke
                                                United States Magistrate Judge
